Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action in response to remarks and amendments filed 11/21/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-12, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (US 2013/0096007), hereinafter referred to as Harrison, in view of Jiang et al. (US 2016/0187435), hereinafter referred to as Jiang and further in view of Morita et al. (US PG Pub 20040212364), hereinafter referred to as Morita.
Regarding claim 1, Harrison teaches a cryogenic cooling system (Fig. 2) comprising: a superconducting magnet (coil assembly 10) comprising a coil (coil of the coil assembly, paragraph 0033, “The coil assembly 10 includes a coil that generates a magnetic field when supplied with an electrical current at an inside region thereof’) a cooling system (comprising 21 and 20) configured to cool the magnet coil, the cooling system has an operational mode (See Fig. 2, when valve V2 is closed and valve V1 is open, paragraph 0045, “The first valve V1 and the second valve V2 operate in an opposite manner relative to each other. That is, when an amount of heat generated at the coil assembly 10 is below the amount of the heat that the cryogenic cooling device 21 is capable of cooling off, the first valve V1 opens the second circulation pipe 25 while the second valve V2 closes the intake pipe 33 so that the coolant may circulate only to the cooling apparatus 20.”) and a pre-cooling mode (Fig. 3, when valve V1 is closed and valve V2 is open, wherein gas traveling through pipe 34, within heat exchanger 38, is precooled by the gas within pipe 33 within heat exchanger 38); wherein the cooling system comprises: a recondenser (cryogenic refrigerator 21) configured to recondense cryogen (helium gas entering storage tank 23) from vapor to liquid; a first line (87) configured to allow cryogen to be added to the cooling system and connecting (fluidly) to the recondenser, a first end (end attached to storage container 36) of the first line; a storage vessel (23) in fluid communication with the recondenser and configured to hold cryogen; a plurality of cooling tubes (Fig. 1, tubes 22 and 24) in fluid communication with the storage vessel and configured to cool the magnet coil during operation of the magnet coils (Fig. 2 operation); a return line (25) configured to convey cryogen from the plurality of cooling tubes (from tubes 22) to the recondenser; a second line (33) in fluid communication with the return line, wherein a first end (end which attaches to valve V2) of the second line a mode selector valve (V1) provided on the return line; a first valve (V4) provided on the first line; and a second valve (V2) provided on the second line; wherein in a pre-cooling mode (Fig. 5) the mode selector valve (Fig. 5, valve V1 is closed) is closed, the first valve is open (Fig. 5, V2 is open), and the second valve is open (Fig. 5, V4 is open) so that cryogen flows in through the first line (24), through the cooling tubes (22), the storage vessel (23), and a recondenser (21), and out through the the second line (it should be noted that, this is not the order that the cryogen flows through as that is not a requirement by the claim, only that cryogen flows through them). 

Harrison does not teach wherein the superconducting magnet comprises a set of magnet coils disposed on a cylindrical coil support structure; wherein both of the first ends of the first and second lines are outside of a vacuum vessel. 
Jiang teaches a cryogenic cooling system (Fig. 1, MRI magnet system), comprising: a superconducting magnet comprising a set of magnet coils (set of magnet coils 20 which make up the main MRI magnet) disposed on a cylindrical coil support structure (comprising main former 16); a cooling system (comprising cryorefrigerator 40, recondenser 36, reservoir 24, and cooling tubes 12) configured to cool at least the set of magnet coils (cooling tubes 12 are in physical contact with the set of magnet coils).

Furthermore, Jiang teaches a first pipe (charge line 62 configured with a valve, see paragraph 0033), for adding cryogen to the cooling system from outside of the vacuum chamber 48, and a second pipe (outlet 66, see paragraph 0033) for exhausting cryogen outside of the vacuum chamber 48, both with first ends that extend outside of a vacuum chamber 48. 

    PNG
    media_image1.png
    387
    328
    media_image1.png
    Greyscale

Figure 1 of Jiang


 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the superconducting magnet and plurality of cooling tubes, taught by Harrison, such that the superconducting magnet comprises a set of magnet coils, as taught by Jiang, in order to provide the predictable result of extending the area, lengthwise, which is exposed to the magnetic field of the superconducting magnet, thereby allowing longer objects to be imaged (such as tall humans). Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Harrison, by enclosing the superconducting magnet and cooling system within a vacuum chamber, as taught by Jiang, in order to provide the predictable result of thermally insulating the components within from ambient conditions surrounding the cryogenic cooling system, thereby leading to higher operating efficiencies due to minimizing heat infiltration.

Additionally, each of the first end of the first and second pipes would have been obvious to one of ordinary skill in the art, to have been located outside of the vacuum chamber, before the effective filing date of the Applicant's claimed invention, as taught by Jiang, in order to provide the predictable result of minimizing the size of the vacuum chamber by using the first ends to connect to structures which generate heat, such as the pump 32, or don’t require insulation, such as second valve V2 and gas storage tank 36, that are located outside of the vacuum chamber.

Harrison as modified does not teach the pre-cooling mood is forced flow pre-cooling mode.

Morita teaches that there are multiple methods of providing cooling to a coil including liquid-cooling, forced-flow cooling, gas-cooling, and cryocooler-cooling (paragraph 75).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Morita to have the cooling for pre-cooling of Harrison to have been forced-flow cooling since it has been shown that choosing from a finite number of predictable solutions to yield predictable results is obvious whereby as there are four known methods of providing cooling in a coil system, choosing from one of them would be obvious and thus it would have been obvious to have used forced flow during the pre-cooling mode of Harrison.

Regarding claim 2, Harrison, as modified, teaches the cryogenic cooling system of claim 1, wherein in the operational mode (Fig. 2) the mode selector valve is open (V1 is open as shown by arrow flowing through pipe 25 and in to storage vessel 23), the first valve is closed (V4 is closed as shown not having any flow through it in Fig. 2), and the second valve (V2 is closed as shown in Fig. 2 by no flow arrows flowing through) so that cryogen flows from the storage vessel to the cooling tubes, from the cooling tubes through the return line to the recondenser (Follow arrows in Fig. 2), and from the recondenser back to the storage vessel (since the gas cryogen entering the storage vessel, it is liquefied by the recondenser and then flows as liquid in to the bottom of storage vessel 23).

Regarding claim 3, Harrison, as modified, teaches the cryogenic cooling system of claim 1, and wherein the superconducting magnet and the cooling system are part of a magnetic resonance imaging (MRI) system (see paragraph 0032, “As illustrated in FIG. 1, a superconductive electromagnet apparatus for use in, for example, a magnetic resonance imaging (MRI) apparatus’).

Regarding claim 4, Harrison, as modified, teaches the cryogenic cooling system of claim 1, wherein the cryogen comprises helium (paragraph 0034, “The cooling apparatus 20 cools off the coil assembly 10 to a cryogenic state using a coolant. In the exemplary embodiment, helium, which maintains a liquid state even in a cryogenic state, is used as the coolant in the cooling apparatus 20.”).

Regarding claim 5, Harrison, as modified, teaches the cryogenic cooling system of claim 1, however does not further teach: 
a bucking coil superconducting magnet comprising a set of bucking coils on a cylindrical bucking coil support structure, wherein the bucking coil support structure is radially offset from the cylindrical coil support structure; 
a plurality of bucking coil cooling tubes in fluid communication with the storage vessel and configured to cool the set of bucking coils during operation; and 
a bucking return line in fluid communication with the return line and configured to convey one or both of liquid cryogen or cryogen vapor to the recondenser. 

Jiang teaches everything discussed in claim 1, and in addition, teaches: a bucking coil superconducting magnet (shield coils 22; see paragraph 0022, “shield MRI magnet coils 22”; shield coils are considered bucking coils as indicated in Applicant’s spec in paragraph 0008), in the form of a shielding coil, comprising a set of bucking coils (left and right coils 22) on a cylindrical bucking coil  support structure (18), wherein the bucking coil support structure is radially offset (distance of 16 to 18) from the cylindrical coil support structure; a plurality of bucking coil cooling tubes (coils 12 which are attached to bucking coil support structure 18) in fluid communication with the storage vessel (24) and configured to cool the set of bucking coils during operation (when cryogen is flowing through); and a bucking return line (annotated by Examiner in Figure 2) in fluid communication with the return line (annotated by Examiner in Figure 2; see paragraph ) and configured to convey one or both of liquid cryogen or cryogen vapor to the recondenser. 


    PNG
    media_image2.png
    370
    347
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 1 of Jiang

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Harrison, as modified, to include a bucking coil superconducting magnet located radially offset on a bucking support structure, along with bucking coil cooling tubes and a bucking return line in fluid communication with the storage vessel and recondenser, as taught by Jiang, in order to provide the predictable result of positioning the bucking coil at an appropriate distance from the main MRI coil, using the bucking support, thus shielding any equipment surrounding the MRI machine from being interfered with by the field gradient produced by the main MRI coil.

Regarding claim 8, Harrison, as modified, teaches the cryogenic cooling system of claim 5, wherein the mode selector valve is positioned on the return line (see position of V1) between the recondenser (21) and where the bucking return line connects to the return line (upstream of V1); wherein, when the cryogenic cooling system is in the pre- cooling mode (Fig. 3), however does not explicitly teach wherein the cryogen flows through the bucking return line and bucking coil cooling tubes to the storage vessel. Jiang teaches everything discussed in claim 5 and further teaches wherein the bucking cooling tubes are in parallel to the plurality of cooling tubes (Fig. 1, bucking tubes 12 attached to 16 and cooling tubes 12 attached to 18 are in parallel) and not obstructed by any valves, and when cryogen flows through one, it flows through the other, thereby keeping both the magnet coils 20 and bucking coils 22 at a predetermined temperature to maintain superconductivity. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified Harrison, as modified, such that during the pre- cooling mode, the cryogen flows through both the plurality of cooling tubes as well as the bucking cooling tubes and eventually to the bucking return line, as taught by Jiang, such that during the pre-cooling mode, the predictable result of cooling both the superconducting magnet and the bucking coil superconducting magnet during the pre- cooling mode. 

 Regarding claim 9, Harrison teaches a cryogenic cooling system (Fig. 2) comprising: a superconducting magnet (coil assembly 10) comprising a coil (coil of the coil assembly, paragraph 0033, “The coil assembly 10 includes a coil that generates a magnetic field when supplied with an electrical current at an inside region thereof’) a cooling system (comprising 21 and 20) configured to cool the magnet coil, the cooling system has an operational mode (See Fig. 2, when valve V2 is closed and valve V1 is open, paragraph 0045, “The first valve V1 and the second valve V2 operate in an opposite manner relative to each other. That is, when an amount of heat generated at the coil assembly 10 is below the amount of the heat that the cryogenic cooling device 21 is capable of cooling off, the first valve V1 opens the second circulation pipe 25 while the second valve V2 closes the intake pipe 33 so that the coolant may circulate only to the cooling apparatus 20.”) and a pre-cooling mode (Fig. 3, when valve V1 is closed and valve V2 is open, wherein gas traveling through pipe 34, within heat exchanger 38, is precooled by the gas within pipe 33 within heat exchanger 38);
wherein the cooling system comprises: 
a recondenser (cryogenic refrigerator 21) configured to recondense cryogen (helium gas entering storage tank 23) from vapor to liquid; a first line (87) configured to allow cryogen to be added to the cooling system and connecting (fluidly) to the recondenser, a first end (end attached to storage container 36) of the first line; 
a storage vessel (23) in fluid communication with the recondenser and configured to hold cryogen; 

a bypass line (portion of line 25 with Valve V1 in it, which according to claim Fig. 1, when opened, bypasses lines 33 and 34) configured to convey cryogen from the a plurality of cooling tubes (from tubes 22) to the recondenser; a second line (33) in fluid communication with the return line, wherein a first end (end which attaches to valve V2) of the second line 
a mode selector valve (V1) provided on the bypass line; 
a first valve (V4) provided on the first line; and 
a second valve (V2) provided on the second line;
wherein in a pre-cooling mode (Fig. 5) the mode selector valve (Fig. 5, valve V1 is closed) is closed, the first valve is open (Fig. 5, V2 is open), and the second valve is open (Fig. 5, V4 is open) so that cryogen flows in through the first line (24), through the cooling tubes (22), the storage vessel (23), and a recondenser (21), and out through the the second line (it should be noted that, this is not the order that the cryogen flows through as that is not a requirement by the claim, only that cryogen flows through them). 
Harrison does not teach wherein the superconducting magnet comprises a set of magnet coils disposed on a cylindrical coil support structure; wherein both of the first ends of the first and second lines are outside of a vacuum vessel. Jiang teaches a cryogenic cooling system (Fig. 1, MRI magnet system), comprising: a superconducting magnet comprising a set of magnet coils (set of magnet coils 20 which make up the main MRI magnet) disposed on a cylindrical coil support structure (comprising main former 16); a cooling system (comprising cryorefrigerator 40, recondenser 36, reservoir 24, and cooling tubes 12) configured to cool at least the set of magnet coils (cooling tubes 12 are in physical contact with the set of magnet coils).

Furthermore, Jiang teaches a first pipe (charge line 62 configured with a valve, see paragraph 0033), for adding cryogen to the cooling system from outside of the vacuum chamber 48, and a second pipe (outlet 66, see paragraph 0033) for exhausting cryogen outside of the vacuum chamber 48, both with first ends that extend outside of a vacuum chamber 48.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the superconducting magnet and plurality of cooling tubes, taught by Harrison, such that the superconducting magnet comprises a set of magnet coils, as taught by Jiang, in order to provide the predictable result of extending the area, lengthwise, which is exposed to the magnetic field of the superconducting magnet, thereby allowing longer objects to be imaged (such as tall humans).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Harrison, by enclosing the superconducting magnet and cooling system within a vacuum chamber, as taught by Jiang, in order to provide the predictable result of thermally insulating the components within from ambient conditions surrounding the cryogenic cooling system, thereby leading to higher operating efficiencies due to minimizing heat infiltration. Additionally, each of the first end of the first and second pipes would have been obvious to one of ordinary skill in the art, to have been located outside of the vacuum chamber, before the effective filing date of the Applicant’s claimed invention, as taught by Jiang, in order to provide the predictable result of minimizing the size of the vacuum chamber by using the first ends to connect to structures which generate heat, such as the pump 32, or don’t require insulation, such as second valve V2 and gas storage tank 36, that are located outside of the vacuum chamber.

Harrison does not teach a bucking coil superconducting magnet comprising a set of bucking coils on a cylindrical bucking coil support structure, wherein the bucking coil support structure is radially offset from the cylindrical coil support structure; a plurality of bucking coil cooling tubes in fluid communication with the storage vessel and configured to cool the set of bucking coils during operation; and a bucking return line in fluid communication with the return line and configured to convey one or both of liquid cryogen or cryogen vapor to the recondenser.
Jiang teaches everything discussed in claim 1, and in addition, teaches: a bucking coil superconducting magnet (shield coils 22; see paragraph 0022, “shield MRI magnet coils 22”; shield coils are considered bucking coils as indicated in Applicant's spec in paragraph 0008), in the form of a shielding coil, comprising a set of bucking coils (left and right coils 22) on a cylindrical bucking coil Support structure (18), wherein the bucking coil support structure is radially offset (distance of 16 to 18) from the cylindrical coil support structure;
a plurality of bucking coil cooling tubes (coils 12 which are attached to bucking coil support structure 18) in fluid communication with the storage vessel (24) and configured to cool the set of bucking coils during operation (when cryogen is flowing through); and a bucking return line (annotated by Examiner in Figure 2) in fluid communication with the return line (annotated by Examiner in Figure 2) and configured to convey one or both of liquid cryogen or cryogen vapor to the recondenser. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Harrison, as modified, to include a bucking coil superconducting magnet located radially offset on a bucking support structure, along with bucking coil cooling tubes and a bucking return line in fluid communication with the storage vessel and recondenser, as taught by Jiang, in order to provide the predictable result of positioning the bucking coil at an appropriate distance from the main MRI coil, using the bucking support, thus shielding any equipment surrounding the MRI machine from being interfered with by the field gradient produced by the main MRI coil. Regarding claim 10, Harrison, as modified, teaches the cryogenic cooling system of claim 9, wherein in the operational mode (Fig. 2) the mode selector valve is open (V1 is open as shown by arrow flowing through pipe 25 and in to storage vessel 23), the first valve is closed (V4 is closed as shown not having any flow through it in Fig. 2), and the second valve (V2 is closed as shown in Fig. 2 by no flow arrows flowing through) so that cryogen flows from the storage vessel to the bucking coil cooling tubes, from the cooling tubes through the return line to the recondenser (Follow arrows in Fig. 2), and from the bucking coil cooling tubes, back to the storage vessel (since the gas cryogen entering the storage vessel, it is liquefied by the recondenser and then flows as liquid in to the bottom of storage vessel 23). 

Harrison as modified does not teach the pre-cooling mood is forced flow pre-cooling mode.

Morita teaches that there are multiple methods of providing cooling to a coil including liquid-cooling, forced-flow cooling, gas-cooling, and cryocooler-cooling (paragraph 75).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Morita to have the cooling for pre-cooling of Harrison to have been forced-flow cooling since it has been shown that choosing from a finite number of predictable solutions to yield predictable results is obvious whereby as there are four known methods of providing cooling in a coil system, choosing from one of them would be obvious and thus it would have been obvious to have used forced flow during the pre-cooling mode of Harrison.


Regarding claim 11, Harrison, as modified, teaches the cryogenic cooling system of claim 1, and wherein the superconducting magnet and the cooling system are part of a magnetic resonance imaging (MRI) system (see paragraph 0032, “As illustrated in FIG. 1, a superconductive electromagnet apparatus for use in, for example, a magnetic resonance imaging (MRI) apparatus’).

Regarding claim 12, Harrison, as modified, teaches the cryogenic cooling system of claim 9, further comprising: 
a plurality of cooling tubes (Fig. 1, tubes 22 and 24) in fluid communication with the storage vessel and configured to cool the magnet coil during operation of the magnet coils (Fig. 2 operation); 
a return line (annotated by Examiner in Figure 4) in fluid communication configured to convey cryogen from the plurality of cooling tubes to the recondenser. 

Regarding claim 15, Harrison teaches a method for cooling (using the apparatus shown in Figs. 1-4) a superconducting magnet (10), comprising: in a pre-cooling phase (Fig. 5; cryogen leaving pump 32 is precooled in heat exchanger 38 by cryogen leaving in the cooling tubes 22 through line 33), closing a mode selector valve (V1 shown as closed) that directly controls flow (by being closed; compare Fig. 2 and Fig. 5) of cryogen from a first line (comprising line 37) to a second line (33); opening a second valve (V2) and a first valve (V4) that control flow of cryogen (helium, see paragraph 0034) through the second line and the first line respectively;
flowing cryogen from the one of the first line to the second line through one or both of a plurality of cooling tubes (22 and 24) for cooling a magnet coil; and
in an operational cooling phase (shown in Fig. 2), opening the mode selector valve (Fig. 2, V1 is open) and closing the second valve and the first valve (Fig. 2, valves V2 and V4 are closed, where it is shown by the absence of arrows that no flow is occurring; 
flowing cryogen from a storage vessel (23) through the plurality of cooling tubes and a return line (line on which V1 is located) to a recondenser (cryorefrigerator 21). 

Harrison does not teach wherein the superconducting magnet comprises a set of magnet coils or a plurality of bucking coil cooling tubes for cooling a set of bucking coils; flowing cryogen from the storage vessel through the plurality of bucking coil cooling tubes and a bucking return line to the recondenser.

Jiang discloses a cryogenic cooling system (Fig. 1, MRI magnet system), comprising: a superconducting magnet comprising a set of magnet coils (set of magnet coils 20 which make up the main MRI magnet); a bucking coil superconducting magnet (shield coils 22; see paragraph 0022, “shield MRI magnet coils 22”; shield coils are considered bucking coils as indicated in Applicant's spec in paragraph 0008), in the form of a shielding coil, comprising a set of bucking coils (left and right coils 22) on a cylindrical bucking coil Support structure (18), wherein the bucking coil support structure is radially offset (distance of 16 to 18) from the cylindrical coil support structure; a plurality of bucking coil cooling tubes (coils 12 which are attached to bucking coil support structure 18) in fluid communication with the storage vessel (24) and configured to cool the set of bucking coils during operation (when cryogen is flowing through); and a bucking return line (annotated by Examiner in Figure 2) in fluid communication with a return line (annotated by Examiner in Figure 2) and configured to convey one or both of liquid cryogen or cryogen vapor to the recondenser.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the superconducting magnet and plurality of cooling tubes, taught by Harrison, such that the superconducting magnet comprises a set of magnet coils, as taught by Jiang, in order to provide the predictable result of extending the area, lengthwise, which is exposed to the magnetic field of the superconducting magnet, thereby allowing longer objects to be imaged (such as tall humans).

Additionally, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified Harrison to include a bucking coil superconducting magnet located, along with bucking coil cooling tubes and a bucking return line in fluid connected upstream and to the return line of Harrison, to be in communication with the storage vessel/recondenser, as taught by Jiang, in order to provide the predictable result of positioning the bucking coil at an appropriate distance from the main MRI coil, using the bucking support, thus shielding any equipment surrounding the MRI machine from being interfered with by the field gradient produced by the main MRI coil. 

Regarding claim 17, Harrison teaches the method of claim 15, wherein the mode selector valve (V1) is positioned on the return line between the recondenser (21) and where the bucking return line connects to the return line (upstream of V1), however does not teach wherein when the cryogenic cooling system is in the pre-cooling phase (Fig. 5) the cryogen flows through the bucking return line and bucking coil cooling tubes to the storage vessel.

Jiang teaches everything discussed in claim 15 and further teaches wherein the bucking cooling tubes are in parallel to the plurality of cooling tubes (Fig. 1, bucking tubes 12 attached to 16 and cooling tubes 12 attached to 18 are in parallel) and not obstructed by any valves, and when cryogen flows through one, it flows through the other, thereby keeping both the magnet coils 20 and bucking coils 22 at a predetermined temperature to maintain superconductivity. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified Harrison, as modified, such that during the pre- cooling mode, the cryogen flows through both the plurality of cooling tubes as well as the bucking cooling tubes and eventually to the bucking return line, as taught by Jiang, such that during the pre-cooling mode, the predictable result of cooling both the superconducting magnet and the bucking coil superconducting magnet during the pre- cooling mode, thereby preventing quenching of the magnet coils. 

Harrison as modified does not teach the pre-cooling mood is forced flow pre-cooling mode.

Morita teaches that there are multiple methods of providing cooling to a coil including liquid-cooling, forced-flow cooling, gas-cooling, and cryocooler-cooling (paragraph 75).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Morita to have the cooling for pre-cooling of Harrison to have been forced-flow cooling since it has been shown that choosing from a finite number of predictable solutions to yield predictable results is obvious whereby as there are four known methods of providing cooling in a coil system, choosing from one of them would be obvious and thus it would have been obvious to have used forced flow during the pre-cooling mode of Harrison.


Regarding claim 18, Harrison teaches the method of claim 15, wherein the mode selector valve (V1) is positioned on a bypass line (annotated by Examiner in Figure 4) fluidly connecting the second line and the first line. 
Regarding claim 19, Harrison, as modified, teaches the method of claim 18, wherein, when the cryogenic cooling system is in the pre- cooling phase (Fig. 5), cryogen flows in through the first line 37 (as shown by arrows in Fig. 5), through the bucking coil cooling tubes (the bucking coil cooling tubes and coil cooling tubes have cryogen flow through them simultaneously), the bucking return line, and the recondenser (notice how flow passes on to the recondenser cold head of 21) and out through the second line (notice arrow flow in line 33 of Fig. 5).

Regarding claim 20, Harrison teaches the method of claim 18, wherein, when the cryogenic cooling system is in the pre-cooling phase, cryogen flows in through one of the first line (Fig. 5, line 37, represented by arrows), through the bucking coil cooling tubes (the bucking coil cooling tubes and coil cooling tubes have cryogen flow through them simultaneously), the bucking return line, and the storage vessel (23), and out through the second line (Shown by arrows in first line 33).

Allowable Subject Matter

Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim(s) 6. There are no prior art teachings that would otherwise supplement or substitute the teachings of Harrison to arrive at the claimed invention. The prior art fails to teach the arrangement of “wherein, when the cryogenic cooling system is in the pre-cooling mode, cryogen does not flow through the bucking return line or plurality of bucking coil cooling tubes.” as claimed. Although other prior art teachings, such as Jiang provide support for flowing cryogen within bucking return line and the bucking coil tubes neither of said teachings provide support nor motivation for “wherein, when the cryogenic cooling system is in the pre- cooling mode, cryogen does not flow through the bucking return line or plurality of bucking coil cooling tubes.” 
Moreover, it should also be noted that the intended purpose and operating principles of Harrison require the specific arrangement of, in the pre-cooling mode (Fig. 5), cryogen, represented by arrows, flowing through the plurality of cooling tubes (22 and 24), as does Jiang, as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Harrison, to arrive at the claimed invention would be based on improper hindsight, and would render Harrison inoperable for its intended purpose. Assuming arguendo, rearranging Harrison such that the cryogen does not flow through the bucking return line or the plurality of bucking coil tubes taught by Harrison, as modified by Jiang, would change the principles of operation thereof, since it would require completely redesigning the structure of the apparatus such that the system achieves the intended purpose of providing cryogen to the superconducting magnet and bucking coil for cooling, as currently described therein. For instance, rearranging mode selector valve and pipes such that cryogen does not flow through the bucking coil during pre-cooling would consequently require completely rearranging the mode selector valve, first valve and second valve, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim(s).

Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 14 is objected to for being dependent on claim 13.
The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim(s) 13. There are no prior art teachings that would otherwise supplement or substitute the teachings of Harrison to arrive at the claimed invention. The prior art fails to teach the arrangement of “wherein, when the cryogenic cooling system is in the pre-cooling mode, cryogen does not flow through the return line or plurality of cooling tubes.” as claimed. 
Moreover, it should also be noted that the intended purpose and operating principles of Harrison require the specific arrangement of, in the pre-cooling mode (Fig. 5), cryogen, represented by arrows, flowing through the return line (annotated by Examiner in Figure 4) and the plurality of cooling tubes (22 and 24), as does Jiang, and disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Harrison, to arrive at the claimed invention would be based on improper hindsight, and would render Harrison inoperable for its intended purpose. Assuming arguendo, rearranging Harrison such that the cryogen does not flow through the return line or the plurality of cooling tubes taught by Harrison, as modified by Jiang, would change the principles of operation thereof, since it would require completely redesigning the structure of the apparatus such that the system achieves the intended purpose of providing cryogen to the superconducting magnet and bucking coil for cooling, as currently described therein. For instance, preventing cryogen from flowing through the return line and the plurality of cooling tubes will prevent the superconducting magnet (10) from being cooled, as intended in Fig. 5 and is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim(s).

Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim(s) 16. There are no prior art teachings that would otherwise supplement or substitute the teachings of Harrison to arrive at the claimed invention. The prior art fails to teach the arrangement of “wherein, when the cryogenic cooling system is in the pre-cooling mode, cryogen does not flow through the bucking return line or plurality of bucking coil cooling tubes.” as claimed. Moreover, it should also be noted that the intended purpose and operating principles of Harrison require the specific arrangement of, in the pre-cooling mode (Fig. 5), cryogen, represented by arrows, flowing through the return line (annotated by Examiner in Figure 4) and the plurality of cooling tubes (22 and 24), as does Jiang, and disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Harrison, to arrive at the claimed invention would be based on improper hindsight, and would render Harrison inoperable for its intended purpose since Harrison teaches, in the pre-cooling mode, flowing liquid cryogen through the cooling tubes. Assuming arguendo, rearranging Harrison such that the cryogen does not flow through the return line or the plurality of cooling tubes taught by Harrison, as modified by Jiang, would change the principles of operation thereof, since it would require completely redesigning the structure of the apparatus such that the system achieves the intended purpose of providing cryogen to the superconducting magnet and bucking coil for cooling, as currently described therein. For instance, preventing cryogen from flowing through the return line and the plurality of cooling tubes will prevent the superconducting magnet (10) from being cooled, as intended in Fig. 5 and is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim(s).

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive. 

Applicant’s arguments are moot in regards to Harrison and Jiang lacking the teaching of forced flow, as due to the amendment, the additional reference of Morita shows using forced convection, which is forced flow, during pre-cooling is obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763